Citation Nr: 1547481	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, granted service connection for obstructive sleep apnea (herein sleep apnea), and assigned a noncompensable rating, effective July 14, 2010.


FINDING OF FACT

The Veteran's sleep apnea required the use of a continuous positive airway pressure (CPAP) machine prior to the aggravation by service-connected posttraumatic stress disorder (PTSD) and has not been aggravated to the point of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or the requirement of a tracheostomy.


CONCLUSION OF LAW

The criteria for a compensable disability rating for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155 (West 2014); 38 C.F.R. §§ 3.310 (b), 4.97, Diagnostic Code 6847 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained records of treatment reported by the Veteran, including VA treatment records.  He was asked in a November 2010 letter to identify all relevant treatment records demonstrating a connection between service-connected PTSD and sleep apnea.  To date, he has not identified the source of any treatment outside of VA.  Moreover, the Veteran has not identified any outstanding treatment records.  

The Veteran was provided a VA examination in January 2011 to assess the proximate relationship between PTSD and sleep apnea.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

The Veteran has been assigned a noncompensable initial rating for sleep apnea under Diagnostic Code 6847 from July 14, 2010.  The RO has granted service connection for sleep apnea as being aggravated by service-connected PTSD, but found that the level of his sleep apnea disability prior to service-connected aggravation had been 50 percent disabling, and that the level of aggravation had been 0 percent.  Historically, the Veteran has been service-connected for PTSD since June 18, 2009.  The sleep apnea claim on appeal originated from a secondary service connection claim raised on July 14, 2010.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

In terms of aggravation of nonservice-connected disabilities, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2014).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate for times since filing his claim when the disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 6847, a noncompensable evaluation is assigned for asymptomatic sleep apnea with documented sleep disorder breathing.  A 30 percent evaluation is assigned for sleep apnea with persistent day-time hypersomnolence.  A 50 percent evaluation is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent evaluation is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6847.

At the outset, the Board notes that there is no evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or a tracheostomy.  The January 2011 VA examiner specifically found no evidence of cor pulmonale, pulmonary hypertension, congestive heart failure, or tracheostomy and all treatment records associated with the claim are negative for such findings.  Moreover, the Veteran himself contends that his disability has manifested only to the 50 percent disability rating severity as he requires the use of a CPAP; he has never stated that his disability has manifested at the 100 percent severity level.  

Prior to the current claim, the Veteran underwent a VA sleep study in July 2009, where severe obstructive sleep apnea was diagnosed.  The study revealed a "very high" respiratory disturbance index at 100 per hour while in REM sleep and 86 per hour when in non-REM sleep.  When a CPAP apparatus was applied, the apneas were eliminated.  At that time, the Veteran reported that he had a known case of sleep apnea and had been utilizing a CPAP machine for several years.  

During the January 2011 VA examination, the Veteran reported being told by his wife that he was snoring loudly around 2007 or 2008.  He underwent a sleep study and was given a CPAP machine, which he reported at one point was given to him in 2009 and at another point in the examination he reported that it was given to him in 2008.  The Veteran stated that the CPAP machine helped him sleep initially; however, as time went on, he began having nightmares about his service, which caused him to wake up and take the CPAP mask off during the night, rendering it ineffective and resulting in poor sleep.  

VA treatment records demonstrate the use of such a machine to treat his sleep apnea as recent as May 2015.  

The Veteran contends in a December 2011 notice of disagreement and an April 2013 VA Form 9 that both his PTSD and his sleep apnea existed prior to their diagnoses and that his PTSD aggravated his sleep apnea to the point that he needed the use of the CPAP.  However, the Veteran did not report exactly what his sleep apnea symptoms were prior to the aggravation or how or when sleep apnea was aggravated by PTSD.  Rather, he simply states without any further explanation that just as his PTSD existed undiagnosed for many years between his discharge from service and the eventual diagnosis, so too his sleep apnea must also have existed prior to the diagnosis and prescription of a CPAP machine.   

Moreover, there is no medical evidence of record that the Veteran's sleep apnea was aggravated by PTSD prior to his use of a CPAP machine.  The Board notes that the Veteran was asked to identify or submit such records of treatment or evidence in the November 2010 letter but has not responded with medical evidence demonstrating that PTSD aggravated sleep apnea to the point that a CPAP machine was required.  

The Board notes that while the Veteran is competent to report when certain symptoms related to PTSD and sleep apnea began, but an opinion regarding an etiological link between the two requires medical expertise which he has not be shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In addition, the Board notes that the Veteran's contention is in direct contradiction to his reports to the VA examiner.  At the VA examination, the Veteran reported that the CPAP machine initially helped him sleep and described the aggravation as taking place after his use of the CPAP machine when PTSD-related nightmares began to cause him to take his CPAP mask off.  The Board finds the statements made to the VA examiner to be more probative of the general statements made to support his claim for benefits.    

Given the above, the Board concludes that the weight of the evidence is against the finding that the Veteran's PTSD aggravated his sleep apnea prior to his needing or using a CPAP machine.  Rather, the Board finds that the evidence demonstrates that the baseline severity of the Veteran's sleep apnea that existed prior to aggravation by PTSD involved the use of a CPAP machine.  

As noted above, the evidence does not demonstrate, nor does the Veteran contend, that his service-connected PTSD has aggravated his sleep apnea to the extent that his sleep apnea is or has been manifested by chronic respiratory failure with carbon dioxide retention, cor pulmonale, or a tracheostomy.  As such a 100 percent disability rating under Diagnostic Code 6847 is not warranted.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

The currently assigned 50 percent rating contemplates the need for a CPAP machine with persistent day-time hypersomnolence a consideration for the lower 30 percent rating.  The Veteran does not describe any exceptional or unusual symptoms.  VA's Rating Schedule allows for a higher schedular rating still, but the Veteran does not meet or more closely approximate those symptoms.  In short, the evidence does not support the proposition that the Veteran's sleep apnea presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

Based on the forgoing, the Board concludes that throughout the claim, the Veteran's sleep apnea has required the use of a CPAP machine and that his sleep apnea required the use of a CPAP machine prior to the aggravation of the disability by service-connected PTSD.  After the deduction of the baseline severity from the current severity, a noncompensable rating for sleep apnea is warranted.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable rating for sleep apnea is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


